Response to AFCP 2.0
	Applicant filed an after final response February 12, 2020 as part of AFCP 2.0. The after final amendment submitted with the request will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief will not be entered because they raise new issues that would require further consideration and/or search and they raise the issue of new matter.
Response to Arguments
Claim Objections
	The proposed claim 9 and 10 amendments appear to overcome the claim objection.
112(a)
	The proposed claim 1 amendment of adding Si as an optional alloying element of the melt base metal appears to overcome the claim 26 lines 1-2 enablement rejection and claim 28 lines 1-4 enablement rejection.
	The applicant argues the amendments overcome the 112(a) rejections.
	The examiner respectfully disagrees. The 112(a) written description requirement of claim 28 lines 1-4 and the 112(a) written description of claim 29 lines 2-3 and claim 35 lines 1-2 does not appear to have been addressed.
Claim 28 lines 1-4 recites “heat treating…to form graphite precipitates…”. Graphite precipitates are only taught as forming in cast iron (instant specification [0022]-[0029], [0046], [0075], [0077], [0078], [0087], and Figs 20-25). Claim 28 does not further limit the composition of the melted base metal. Not all of the base metal materials of claim 1 can form the precipitates of claim 28. The scope of 
Claim 29 lines 2-3 and claim 35 lines 2-3 recite “magnesium in an amount of at least 0.15 wt”, which includes no upper limit on the amount of magnesium to be added. An unbounded upper limit of the amount of added magnesium does not appear to be supported by the instant specification, which teaches in [0065] adding 0.05 to 1.0 wt% Mg to FGP1210 and in [0066] adding the additive up to 1.0 wt%.
112(b)
	The proposed claim 1 lines 3-4 and claim 34 lines 3-4 amendment of “melted base metal” and “melted metal material” appears to overcome the associated 112(b) rejection, the claim 1 and claim 34 line 6 and lines 15-16, claim 26 lines 1-2, and claim 27 lines 1-2 112(b) rejection, and the claim 1 and claim 34 lines 14-15 and 17 112(b) rejection.
	The proposed amendments to claim 11 lines 1-2, claim 13 lines 1-2, and claim 27 lines 1-2 appear to overcome the associated 112(b) rejections.
	The proposed amendments to claims 1 and 11-13 appear to overcome the 112(b) rejection of lines 1-2 “the base metal material”.
	The applicant argues the amendments overcome the 112(b) rejections.
	The examiner respectfully disagree. The claim 1 and claim 34 lines 3-4, line 5, and lines 6-13 112(b) rejection does not appear to be overcome. Mg is recited as being an optional alloying element of the melted base metal as well as being the at least one additive. It is unclear whether magnesium is present or optional in the melted metal material.
	While the amendments of claim 12 lines 1-2 and claim 13 lines 1-2 appear to overcome the associated 112(b) rejection, a 112(a) new matter rejection appears to be introduced. The instant 
Nitta ‘107
Horie in view of Nitta ‘107
	The applicant argues that amended claims 1 and 34 require a particle size of 72 microns to 2.5 mm, where the larger the particle size the more difficult it is to achieve circularity and roundness.
	The examiner respectfully disagrees. The processes of the prior art (i.e. the amount of Mg added to a molten iron base metal to form a protective gas atmosphere prior to water atomizing and the water atomizing; Nitta ‘107 [0001], [0023], [0024], [0026], [0027], and [0032]; Horie [0001], [0005], [0007], [0010], and [0011]) are substantially similar to the processes of the instant invention. It appears that the product of the process of the prior art is substantially similar to that claimed, including the median circularity of the particles being at least 0.60, the median roundness of the articles being at least 0.60, and at least some of the atomized particles having a particle size of 72 microns to 2.5 mm.
	A reference is also relevant for all it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Nitta ‘107 teaches processing the water atomized iron powder including crushing by a hammer mill to obtain powder that passes through a 180 um sieve (i.e. the powder is not more than 180 um) ([0043]). This reads on the iron powder produced by water atomizing being more than 180 um, which overlaps with that claimed. Similarly, Horie teaches water atomizing powder to a particle size of 100 mesh or less (i.e. 149 microns or less) ([0016]), which overlaps with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Double Patenting
	The double patenting rejection is not the only remaining rejection. It will be maintained until it has been properly overcome.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735